Title: To Benjamin Franklin from the Abbé Georg Joseph Vogler, 5 March 1783
From: Vogler, abbé George Joseph
To: Franklin, Benjamin


MonsieurParis le 5 du Mars 1783
J’ai eu l’honneur tant au Musée de Paris, dont je suis membre, qu’à Passi chez vous même, de vous expliquer quoîque bien faiblement ma Theorie nouvelle musicale ainsi que mon Instrument le Tonometre approuvè par l’academie des Sciences.
Vous avez bien voulu m’accorder vos suffrages et encourager un auteur qui paroit pour la premiere fois en France. J’ose les rapeller dans ce moment pour ma pratique et je sèrais infiniment flatté si vous daigne honorer de votre presence un Opera que j’ai mise en Musique, et qu’on donnera bientôt aux Italiens intitulè le Patriotisme, tandis que vous avez demontrè à l’Europe entier combien vous estimez le nom de Patriote. Et Vu les circonstances actuelles politiques en Amerique je prends la libertè de vous proposer un homme riche, et honête, Marchand à Majence et mon ami, qui desirerait d’être employè par le respectable Congrès comme un agent.

Il pourrait Servir pour tout ce qui regarde les lettres de Change, pour le commerce de Vin, qu’il exerce dejà long tems, et sur tout pour le Vin du Rhin et de Mosèlle, il servirait pour le manufactures de Verre dans la quelles il a la plus grande intelligence ayant même l’Entreprise du Verre pour tout l’Electorat de Majence.
Il s’offre dans les Etats du Nord-Amerique ou il y a des grandes forêts, d’etablir des manufactures et tout ce qu’il y appartient, de faire un depôt de Vins du Rhin &c. tel qu’il se trouve à Hambourg et de meriter votre Satisfaction partout. Son nom et adresse est Jacques Groeser Marchand à Majence.
Tous ces qui le connaissent pourront toujours repondre pour lui, mais je serais, on ne peut, plus reconnaissant si à ma recomendation vous daignerez accepter un homme, qui plus par son attachement aux vrais patriotes que par l’interêt desire vous Servir et être utile. En attendant votre reponse j’ai l’honneur d’être Monsieur votre tres humble et tres obeissant Serviteur
ABBÈ VoglerConseiller Eccl. et maitre de Chapellede S.A.S. Mgr. Elect. Palatin.
ruë Croix des petits champs maison d’un Peruquier à cotè du Cloitre St. Honorè.
 
Notation: Abbè Vogler Paris 5 Mars 1783
